DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	This Office Action is in response to amendment filed 12/28/2020.
	Claims 1, 4-9, 11-15 and 17-20 are pending in this action. Claims 1, 8, 12 and 14 are currently amended. Claims 2, 3, 10 and 16 have been cancelled.
	This Office Action is Final.

Response to Arguments
3.	Applicant's arguments filed 12/28/2020 have been fully considered but are they are not persuasive. 
	On page 8 of Applicant’s Remarks, Applicant argues that none of the references alone or in combination teach, suggest, or disclose each claim limitation of the Independent Claims "...a touchscreen, wherein the touchscreen includes: drive lines, sense lines, a photoconductive material, wherein the photoconductive material includes graphene, and one or more biosensing areas, a touchscreen engine, wherein when a touchscreen mode is activated, the touchscreen engine is configured to couple with the sense lines and determine a place on the touchscreen where a user touched the touchscreen with a finger, and a biosensor engine, wherein when a biosensing mode is activated, the biosensor engine is configured to determine biometrics of the user when the user touches at least one of the one or more biosensing areas, wherein the biometrics of the user includes photoplethysmogram (PPG) related data.”

Hu (Fig. 2) teaches a photoconductive material (col. 4 lines 35-40, photosensitive layer 206 may be a photoconductive material).
Guo teaches wherein the photoconductive material includes graphene (par [0163]).

Therefore, Baek, Hu, Guo and Rothkopf teaches the limitation of independent claims “a touchscreen, wherein the touchscreen includes: drive lines, sense lines, a photoconductive material, wherein the photoconductive material includes graphene, and one or more biosensing areas, a touchscreen engine, wherein when a touchscreen mode is activated, the touchscreen engine is configured to couple with the sense lines and determine a place on the touchscreen where a user touched the touchscreen with a finger, and a biosensor engine, wherein when a biosensing mode is activated, the biosensor engine is configured to determine biometrics of the user when the user touches at least one of the one or more biosensing areas, wherein the biometrics of the user includes photoplethysmogram (PPG) related data”.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 8-9, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2019/0362060 A1; hereinafter Baek) in view of Hu et al. (US 8,963,812 B2) and Guo et al. (US 2014/0070082 A1; hereinafter Guo) and further in view of Rothkopf (US 2016/0058375 A1).

Regarding claim 1, Baek (Figs. 1, 4A, 4B, 5, 10A, 10B) discloses an electronic device (electronic device 400) comprising:
a touchscreen (the display 160 may include a touch screen), wherein the touchscreen includes: 
drive lines (wires TX1, 2, 3, 4, and 5 (1004-1, 1004-2, 1004-3, 1004-4, and 1004-5) to emit a TX signal); 
sense lines (wires RX1, 2, 3, and 4 (1006-1, 1006-2, 1006-3, and 1006-4) to obtain a receiving signal by the TX.).
one or more biosensing areas (biometric sensing area 501);
a touchscreen engine, wherein when a touchscreen mode is activated, the touchscreen engine is configured to couple with the sense lines (Fig. 10A, the processor is couple with the RX1-RX4) and determine a place on the touchscreen (Fig. 10A, par [0085], when the user's input is detected through the touchscreen display, the capacitance at the touched point may be obtained. For example, the processor 120 may allow the electronic device to recognize P1 (1000-1), P2 (1000-3), and P3 (1000-4) as touched points); and
a biosensor engine, wherein when a biosensing mode is activated, the biosensor engine is configured to determine biometrics of the user when the user touches at least one of the one or more biosensing areas (par [0089]-[0091], the capacitance of the touch panel where the user's input is detected is higher than a preset threshold, the processor 120 may obtain the biometric information through the biometric sensor using the first light source).

Baek does not teach:
a photoconductive material.
Hu (Fig. 2) teaches:
a photoconductive material (col. 4 lines 35-40, photosensitive layer 206 may be a photoconductive material).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Baek with Hu’s feature of a photoconductive material, and therefore provide a capability of a touchscreen display.

Baek and Hu do not teach wherein the photoconductive material includes graphene.
wherein the photoconductive material includes graphene (par [0163]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Baek and Hu with Guo’s feature of wherein the photoconductive material includes graphene, and therefore for high quantum efficiency.

Baek, Hu and Guo do not teach wherein the biometrics of the user includes photoplethysmogram (PPG) related data.
Rothkopf teaches:
wherein the biometrics of the user includes photoplethysmogram (PPG) related data (par [0084] discloses biosensor 118 may include a light source and a photoconductor  to form a photoplethysmography (PPG) sensor. The optical (e.g., PPG) sensor or sensors may be used to compute various health metrics including, without limitation, a heart rate, a respiration rate, blood oxygenation level, a blood volume estimate, blood pressure, or a combination thereof).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Baek, Hu and Guo with Rothkopf’s feature of wherein the biometrics of the user includes photoplethysmogram (PPG) related data, and therefore provide of a touchscreen display with biosensing capability.

Regarding claim 8, this claim is a method claim of claim 1. Therefore, it is rejected the same analysis as claim 1. The only limitation that differ from claim 1 is “light source”, Baek teaches light source (630; see [0038] [0069-0071]).

Regarding claim 9, Baek, Hu, Guo and Rothkopf disclose the method of Claim 8.
However, Baek and Hu do not teach wherein the photoconductive material is graphene.
Guo teaches wherein the photoconductive material is graphene (par [0163]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Baek and Hu with Guo’s feature of wherein the photoconductive material is graphene, and therefore for high quantum efficiency.

Regarding claim 11, Baek, Hu, Guo and Rothkopf disclose the method of Claim 8. Baek further teaches wherein the biosensing area is at least partially created when a drive signal source for the touchscreen is disabled (par [0102]).

Regarding claim 14, it’s a system claim of claim 1. Therefore, it analyzed as claim 1.
Regarding claim 15, this clam is a system claim of claim 9. Therefore, it is rejected the same analysis as claim 9.

7.	Claims 4-7, 12-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Hu, Guo, Rothkopf and further in view of Takahashi (US 2007/0098227 A1).


Baek further teaches further comprising:
a light source, wherein light from the light source reflects off of the user's finger (par [0067], the image sensor may output light (e.g., visible light, infrared, or ultraviolet light) emitted from a light source (e.g., the display 540 or an IR LED) to the user's fingerprint and detect the light reflected by the user's fingerprint).
However, Baek, Hu, Guo and Rothkopf do not teach:
causes a current to flow in a plurality of the drive lines.
Takahashi teaches:
causes a current to flow in a plurality of the drive lines (data lines 8) (par [0035]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Baek, Hu, Guo and Rothkopf with Takahashi’s feature of causes a current to flow in a plurality of the drive lines, and therefore capable of reading a fingerprint or vein pattern with high efficiency of light reception.

Regarding claim 5, Baek, Hu, Guo, Rothkopf and Takahashi disclose the electronic device of Claim 4. Takahashi further teaches wherein the biosensor engine uses the current in the plurality of the drive lines to determine the biometrics of the user.
Takahashi teaches:
wherein the biosensor engine uses the current in the plurality of the drive lines (data lines 8) to determine the biometrics of the user (par [0035]).


Regarding claim 6, Baek, Hu, Guo and Rothkopf disclose the electronic device of Claim 1. Baek further teaches further comprising:
a light source, wherein light from the light source reflects off of the user's finger (par [0067], the image sensor may output light (e.g., visible light, infrared, or ultraviolet light) emitted from a light source (e.g., the display 540 or an IR LED) to the user's fingerprint and detect the light reflected by the user's fingerprint).
However, Baek, Hu, Guo and Rothkopf do not teach:
causes a current to flow in a plurality of the sense lines.
Takahashi teaches:
causes a current to flow in a plurality of the sense lines (lower electrode 6) (par [0035]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Baek, Hu, Guo and Rothkopf with Takahashi’s feature of causes a current to flow in a plurality of the sense lines, and therefore capable of reading a fingerprint or vein pattern with high efficiency of light reception.

(lower electrode 6) to determine the biometrics of the user (par [0035]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Baek, Hu, Guo and Rothkopf with Takahashi’s feature of wherein the biosensor engine uses the current in the plurality of the sense lines to determine the biometrics of the user, and therefore capable of reading a fingerprint or vein pattern with high efficiency of light reception.

Regarding claim 12, this claim is a method claim of claim 4. Therefore, it is rejected the same analysis as claim 4.
Regarding claim 13, it’s a method claim of claim 5. Therefore, it analyzed as claim 5.
Regarding claim 17, it’s a system claim of claim 4. Therefore, it analyzed as claim 4.
Regarding claim 18, it’s a system claim of claim 5. Therefore, it analyzed as claim 5.
Regarding claim 19, it’s a system claim of claim 6. Therefore, it analyzed as claim 6.
Regarding claim 20, it’s a system claim of claim 7. Therefore, it analyzed as claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGAN T. PHAM-LU/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691